The date of the appointment was March 3, 1982. The three-month period within which a creditor must file a claim as provided by R.C. 2117.06 must necessarily begin on March 4, 1982 if it is to begin after the date of the appointment. The majority correctly applies the formula set forth in R.C. 1.45 for computing a period of time in terms of months. The court, however, erroneously selects a "particular day" as the day of the appointment rather than a "particular day" after the date of appointment.
The appellant properly and timely filed her claim on June 4, within three months after the date of the appointment, and this cause should be remanded.